Case 3:19-cv-13732-MAS-ZNQ Document1 Filed 06/14/19 Page 1 of 4 PagelD: 1

Our File No. 202154
IN THE FEDERAL DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

 

 

RAMSAY PERRY

Plaintiff,

V.
DOCKET NO.

CRST EXPEDITED, INC. and
SUZANNE MARIE BARNES

Defendants

NOTICE OF REMOVAL

 

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY:

Defendant, CRST Expedited, Inc., by and through its attorneys, Salmon Ricchezza Singer
& Turchi, LLP, respectfully avers as follows:

1. At all material times, Plaintiff, Ramsay Perry, was and is a citizen of the State of
New Jersey, residing at 811 South Clinton Ave., Trenton, New Jersey. (See New Jersey Police
Crash Investigation Report for the June 27, 2017 motor vehicle accident, attached as Exhibit
“A.”)

2. At all material times, defendant Suzanne Marie Barnes was and is a citizen of the
State of Missouri, residing at 1608 NE 73™ Terrace, Gladstone, MO 64118. (See New Jersey
Police Crash Investigation Report for the June 27, 2017 motor vehicle accident, attached as
Exhibit “A.’’)

3. At all material times, CRST Expedited, Inc. is a corporation organized under the

laws of the State of Iowa, with its principal place of business at 3930 16'" Avenue SW, Cedar

{J0494966.DOCX}
Case 3:19-cv-13732-MAS-ZNQ Document1 Filed 06/14/19 Page 2 of 4 PagelD: 2

Rapids, IA 52406. (See New Jersey Police Crash Investigation Report for the June 27, 2017
motor vehicle accident, attached as Exhibit “A.”)

4. Plaintiff's Complaint was served on CRST Expedited, Inc. on or around June 6,
2019. (See Plaintiff's Complaint, attached as Exhibit “B.”)

Sr Upon information and belief, the Complaint has not been served on Suzanne
Marie Barnes.

6. If a case stated by the initial pleading is removable, the defendant must file a
removal petition within 30 days of its receipt through service or otherwise of said initial
pleading. 28 U.S.C. § 1446(b)(1.) As removing defendant CRST Expedited, Inc. was served on
or about June 6, 2019, this petition for removal is timely filed.

a. Although defendant Suzanne Marie Barnes has not been served and her consent to
removal is accordingly not required pursuant to 28 U.S.C. § 1446(b)(2)(C), nevertheless through
counsel herein she consents to removal.

8. Plaintiff's Complaint does not seek a specific amount of damages in its ad
damnum clause, but the Complaint alleges that Ramsay Perry sustained:

serious personal injuries, both internal and external, and suffered
great pain, shock, mental anguish and distress, and will continue to
suffer for a long time to come and has been permanently injured.
The plaintiff has, in the past, and will, in the future, be required to
obtain medical, hospital and nursing care and has been prevented
from performing his usual duties and will be so prevented for a
long time to come. (See Exhibit “B” at First Count, § 4.)

9. Ifa Complaint does not allege a specific amount of damages, it is removable if the
removal petition contains a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold. Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554

(2014.)

{J0494966.DOCX}
Case 3:19-cv-13732-MAS-ZNQ Document1 Filed 06/14/19 Page 3 of 4 PagelD: 3

10. In the absence of specific allegations of injury, categories of damages plausibly
establish the amount in controversy. See Raspa v. Home Depot, 533 F. Supp. 2d 514, 521-522
(D.N.J. 2007) (plaintiff's unopposed motion for remand was denied when the plaintiff alleged
unspecified personal injuries as the result of having been bitten by a raccoon on defendants’
premises.)

11. Plaintiff in the instant case filed a Complaint alleging that Ramsay Perry sustained
serious and permanent injuries requiring hospitalization, treatment, medication, and causing past
and future incapacity. New Jersey recognizes “permanent” injury as one of six narrowly-tailored
categories of damages that are sufficiently severe to overcome the limited tort threshold, along
with death, dismemberment, significant disfigurement or scarring, displaced fractures, or loss of
a fetus. See N.J.S.A. 39:6A-8(a).

12. Accordingly, Plaintiffs Complaint alleges damages that establish by a
preponderance of competent, admissible evidence an amount in controversy exceeding the
federal jurisdictional threshold of $75,000.

13. Diversity of citizenship within the meaning of 28 U.S.C. § 1332 exists between
the Plaintiff and Defendants because:

a. Plaintiff was and is a citizen of the State of New Jersey;

b. Defendant, Suzanne Marie Barnes was and is a citizen of the State of
Missouri;

c. Defendant, CRST Expedited, Inc. was and is a corporation organized under

the laws of the State of lowa with its principal place of business in Iowa.

{10494966.DOCX}
Case 3:19-cv-13732-MAS-ZNQ Document 1 Filed 06/14/19 Page 4 of 4 PagelD: 4

14. Diversity of citizenship existed at the time the action sought to be removed was
commenced and continues through the time of filing this notice, such that defendant is entitled to
removal pursuant to 28 U.S.C. § 1441, as amended, and 28 U.S.C. § 1446.

WHEREFORE, defendant, CRST Expedited, Inc., herein pray that the above-captioned
action now pending in the Superior Court of New Jersey, Law Division, Mercer County, be

removed therefrom to this Honorable Court.

SALMON RICCHEZZA SINGER & TURCHI, LLP

  

 

 

feel. Us “squir

(ror f ad, Le 406
J 08080
A56) 842-0762
jsegal@srstlaw.com

Attorneys for Defendant,
CRST Expedited, Inc.

Dated: [plo/ 9

{J0494966.DOCX}
